DETAILED ACTION
Claims 1 – 18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Xue (US Patent 7,642,812 B1). 

Regarding claim 1, Xue discloses an apparatus [Fig. 1] for generating synchronized clock signals, comprising:
[divider 120] comprising a clock divider circuit configured to receive a first clock signal and to generate a second clock signal by frequency dividing the first clock signal [receive first clock signal 121 and generate a second clock signal 122a]; and 
one or more second circuits [circuits 101-108] each comprising a respective synchronization circuit configured to receive the first clock signal [receive the first clock signal 121], 
wherein the synchronization circuit of one of the one or more second circuits is configured to receive the second clock signal from the first circuit [receive the second clock signal 122a output from the divider 120 ] and to resample the second clock signal based on the first clock signal in order to generate a replica of the second clock signal that is in phase with the second clock signal [replica of the second clock signals 122a, CLK1-CLK8 all in phase, see figures 3 and 5 for more details][Col. 5 lines 46 – Col. 6 line 36][Col. 5 line 49 – Col. 6 line 8]. 
[Col. 5 lines 46 – Col. 6 line 36] Referring to FIG. 3 and FIG. 1, upon occurrence of the 2.sup.nd rising edge of full-speed clock signal CLK-FS, the inverted output of divided clock source 120 (which had been provided at register 101's data input) is registered by register 101 and provided at register 101's data output as divided clock signal CLK1. At that point (i.e., after the second rising edge of CLK-FS), divided clock CLK1 is synchronized with divided clock CLK0. Also, at the same time, the output of register 101 (CLK1) is inverted and provided to the data input of the next register, register 102. Upon occurrence of the 3.sup.rd rising edge of full-speed clock signal CLK-FS, the inverted output of register 101 (which had been provided at register 102's data input) is registered by register 102 and provided at register 102's data output as divided clock signal CLK2. At that point (i.e., after the second rising edge of CLK-FS), CLK2 is in sync with CLK1 and CLK0. This process continues step by step until synchronous divided clock signals for each IO circuit are distributed. For example, after the 4.sup.th rising edge of CLK-FS, CLK3 is in sync with CLK0, CLK1, and CLK2. After the 5.sup.th rising edge of CLK-FS, CLK 4 is in sync with CLK0, CLK1, CLK2, and CLK3. Assuming three additional registers in the series between register 104 and register 108 (additional registers not separately shown), CLK 8 would be in sync with the other 


    PNG
    media_image1.png
    598
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    682
    media_image2.png
    Greyscale




Regarding claim 2, Xue discloses the apparatus of claim 1, wherein the apparatus comprises a plurality of second circuits forming a series of second circuits, wherein the one second circuit configured to receive the second clock signal from the first circuit is the first one of the series of second circuits, and wherein the synchronization circuits of the other ones of the series of second circuits are configured to receive the respective replica of the second clock signal generated by the respective preceding second circuit in the series of second circuits and to resample the respectively received replica of the second clock signal based on the first clock signal in order to generate a respective replica of the second clock signal that is in phase with the second clock signal [replica of the second clock signals 122a, CLK1-CLK8 all in phase, see 

    PNG
    media_image1.png
    598
    731
    media_image1.png
    Greyscale

Regarding claim 3, Xue discloses the apparatus of claim 2, wherein the first circuit comprises an output node for outputting the generated second clock signal, and wherein each of the second circuits comprises a respective output node for outputting the respectively generated replica of the second clock signal [replica of the second clock signals 122a, CLK1-CLK8 all in phase, see figures 3 and 5 for more details][Col. 5 lines 46 – Col. 6 line 36][Col. 5 line 49 – Col. 6 line 8][ Figs 1, 3-5]. 

Regarding claim 11, Xue discloses the apparatus of claim 2, wherein the synchronization circuits of the second circuits are implemented different [Figs 1 and 4: circuits 101-108][Col. 6 lines 19-27: Fig. 4 is different than the embodiment of fig.1  in that inverters are not placed directly on the path…]. 
Regarding claim 12, Xue discloses the apparatus of claim 1, wherein the clock divider circuit is configured to frequency divide the first clock signal by an integer value [Figs 1 and 4: divider 120][Col. 2 line 52 – 57]. 
Regarding claim 13, Xue discloses the apparatus of claim 1, wherein the clock divider circuit is configured to frequency divide the first clock signal by a fractional value [Figs 1 and 4] [Col.5. Line 49 – 60]. 
Regarding claim 14, Xue discloses the apparatus of claim 1, wherein the first clock signal is a single-ended signal [Col. 4 lines 15-14: single clock source]. 
Regarding claim 15, Xue discloses the apparatus of claim 1, wherein the first clock signal is a differential signal [Col. 2 lines 43-51][Col. 3 line 45 – 54] . 
Regarding claim 16,  Xue discloses an electronic system, comprising: the apparatus according to claim 1 [see claim 1 above] ; and an array of electronic elements each comprising an input node for a clock signal [Figs 1 and 4, array elements 110-118], wherein the first circuit is located adjacent to one of the electronic elements and configured to provide the second clock signal to the input node of the one of the electronic elements [the second clock signal 
Regarding claim 17, Xue discloses the electronic system of claim 16, wherein the electronic elements are one of digital-to-analog converter cells, analog-to-digital converter cells and clock distribution subnetworks [Figs 1 and 4, clock distribution subnetworks][Col. 3 lines 51– 9]. 
Regarding claim 18, Xue discloses the electronic system of claim 16, wherein the electronic system is one of a consumer product, a base station, a mobile device, a router, an ethernet switch, a transmitter, a receiver, a transceiver and a clock distribution network [Figs. 1, 4 and 6, Col. 2 lines 40 – 42, Col. 8 lines 9-65: transmitter, receiver, … clock distribution network].
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior arts of record fail to disclose the apparatus of claim 2, “wherein the first circuit further comprises a second clock divider circuit configured to receive 
Regarding claims 5 – 9, these claims are objected for allowance because they depend on claim 4 and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 1, 2 and 4.
Pertinent arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tang (US Patent 10,833,839 B1) discloses during each period corresponding to the pixel clock signal, data is latched after the data has stabilized for three sampling clock periods, and the data will further stabilize for three sampling clock periods after the parallel data is loaded, such that the data has already stabilized when latching the parallel data, thereby realizing stabilized transmission of data. Since the third clock signal and the second data signal output by the controller 11 are sampled at the same time by the same clock, they pass through an identical path, there is no phase difference, and synchronization is ensured; when the sampling clock signal output by the phase-locked loop 20 is spread in frequency, following performance of the physical layer chip 12 for the clock signal with a spread frequency is also ensured.
	Robin (US Patent 10,439,618 B2) discloses the present application relates to a circuit of a frequency divider arranged to divide a frequency of an input clock signal by odd integer N and a method of operating the circuit. A shift register comprises a number of N+1 clock gating cells, which are connected in series to each other, and a shift logic. An input clock .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187